DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brents (US 20110101765 A1) in view of Gregg et al. (US 6343841 B1), hereinafter Gregg.
	Regarding claim 1, Brents discloses an active seatbelt assembly (Fig. 1 & 2) for restraining an occupant (Para. [0004]; “person”) of a motor vehicle (Para. [0027]) comprising,
	a seatbelt buckle 22 adapted to be fixed to the vehicle (Para. [0027]; via webbing 20),
	a lap belt portion 14 and a shoulder belt portion 18 for restraining the occupant, the lap belt portion 14 adapted to extend across the pelvis of the occupant (Para. [0027]) and the shoulder belt portion 18 adapted to extend diagonally across the upper torso of the occupant (Fig. 1, Para. [0027]),
	a latch plate 26 for removable attachment to the buckle 22 (Para. [0030]), the latch plate 26 coupled with the lap belt portion 14 and the shoulder belt portion 18 (via extender 28 second buckle 30 and second latch plate 16), and
	a device 24 for displacing an intersection (near second latch plate 16) between the lap 14 and shoulder 18 belt portions from a first longitudinal vertical plane adjacent to the latch plate 26 to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant (Fig. 1 & 2; seat belt extender 24 displaces the intersection between the lap and shoulder belt portions from a position near buckle 22 when in use without the extender 24, to a second position near buckle 30, when in use with extender 24. This extended position is toward a longitudinal vertical centerline of the occupant when compared to the non-extended position), the device 24 in the form of a turning loop 28, 30, 16 having a first end (Fig. 2; bottom end) and a second end (Fig. 2; top end) forming a slot (Fig. 2; slot is in second latch plate 16) as a single unit (Fig. 2 of Brents shows the turning loop 28, 30, 16 as a single unit which can be readily attached and detached to buckle 22), the first end affixed to the latch plate 26, and the second end displaced from the first end and forming the slot adapted for passage of a webbing 10 of the lap 14 and shoulder 18 belt portions (Fig. 1 & 2).
Brents discloses the claimed invention except that the turning loop is rigid instead of the turning loop being flexible.  Gregg shows that a flexible turning loop (Col. 4, lines 3-11 of Gregg states that insert 24 in device 10 is “resiliently flexible”) is an equivalent structure known in the art for the purpose of extending a seat belt (Title of Brents and Gregg both state that the device is for extending a seat belt).  Therefore, because these two turning loops were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the rigid turning loop of Brents for the flexible turning loop of Gregg because the device 10 of Gregg prevents twisting of seat belt (Abstract of Gregg).	

Regarding claim 18, Brents discloses an active seatbelt assembly (Fig. 1 & 2) for restraining an occupant (Para. [0004]; “person”) of a motor vehicle (Para. [0027]) comprising,
	a seatbelt buckle 22 adapted to be fixed to the vehicle (Para. [0027]; via webbing 20),
	a seatbelt webbing 10 defining a lap belt portion 14 and a shoulder belt portion 18 for restraining the occupant, the lap belt portion 14 adapted to extend across the pelvis of the occupant (Para. [0027]) and the shoulder belt portion 18 adapted to extend diagonally across the upper torso of the occupant (Fig. 1, Para. [0027]),
	a latch plate 26 for removable attachment to the buckle 22 (Para. [0030]),
a turning loop 28 having a first end (Fig. 2; bottom end) and a second end (Fig. 2; top end) forming a slot (Fig. 2; slot is in second latch plate 16) as a single unit (Fig. 2 of Brents shows the turning loop 28, 30, 16 as a single unit which can be readily attached and detached to buckle 22), the first end affixed to the latch plate 26, and the second end forming the slot allwing passage of the seatbelt webbing 10 and delineating the lap 14 and shoulder 18 belt portions (Fig. 1 & 2), and
a point of intersection (near second latch plate 16) between the lap 14 and shoulder 18 belt portions at a first longitudinal vertical plane at the latch plate 26 displaced to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant (Fig. 1 & 2; seat belt extender 24 displaces the intersection between the lap and shoulder belt portions from a position near buckle 22 when in use without the extender 24, to a second position near buckle 30, when in use with extender 24. This extended position is toward a longitudinal vertical centerline of the occupant when compared to the non-extended position). 
Brents discloses the claimed invention except that the turning loop is rigid instead of the turning loop being flexible and formed of a flexible material.  Gregg shows that a flexible turning loop formed of a flexible material (Col. 4, lines 3-11 of Gregg states that insert 24 in device 10 is “resiliently flexible”; Col. 3, lines 51-58 state that the rest of the extender is made of cloth, which is inherently flexible) is an equivalent structure known in the art for the purpose of extending a seat belt (Title of Brents and Gregg both state that the device is for extending a seat belt).  Therefore, because these two turning loops were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the rigid turning loop of Brents for the flexible turning loop made of a flexible material of Gregg because the device 10 of Gregg prevents twisting of seat belt (Abstract of Gregg).	

Allowable Subject Matter
Claims 8 and 19 are allowed.

Response to Arguments
Applicant’s arguments filed 04/12/2022 with respect to the rejection of claims 1 and 18 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1 and 18 under 35 USC 112 has been withdrawn. 

Applicant's arguments filed 04/12/2022 regarding the rejection of claims 1 and 18 under 35 USC 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues, in the last paragraph of page 13, that “each of Brents and Gregg further includes a separate latch member (16 in Brents) forming a slot adapted for the passage of the seatbelt webbing” and “both cited references do not disclose the flexible turning loop formed with a slot as a single unit adapted for the passage of the webbing of the lap and shoulder belt portions”. While acknowledging that both Brents and Gregg disclose a seatbelt extension device, or ‘turning loop’, that is readily detachable and removable from the seatbelt system, Brents and Gregg still disclose a “flexible turning loop formed with a slot as a single unit adapted for the passage of the webbing”. As shown most clearly in Fig. 2 of Brents, the turning loop 28, 30, 16 can act as a single unit, where the upper portion 16 of the turning loop 28, 30, 16 has a slot for passage of the lap 14 and shoulder 12 belt portions (Fig. 2 of Brents). This turning loop 28, 30, 16 can remain connected to the webbing indefinitely and act as a single unit, with the user operating the seatbelt by connecting and disconnecting buckle 22 and latch plate 26. 
Applicant further argues on page 14 that “Brents teaches a seatbelt extender having a rigid non-flexible elongated flat strap to provide and keep more comfort space for a large and/or heavy person”, serving as a statement of “a need for a seatbelt extender having a rigid non-flexible strap in Brents”. Applicant states, therefore, that “modifying the seatbelt extender to have a non-rigid flexible strap taught by Gregg would result in an unintended purpose of the seatbelt extender in Brents” and “would render Brents unsuitable for its intended purpose of having a seatbelt extender forming a rigid non-flexible strap to provide and keep a more comfort space for a large and/or heavy person”. While Brents does state that their seatbelt extender can provide a more comfort space for a large and/or heavy person, that is not the primary intended purpose of the invention. As shown in the Title, Abstract, and first paragraph of the Background section of the publication, the primary intended purpose of the device disclosed by Brents is to “provide an elongate length of seat belt” (Para. [0003] of Brents). Gregg also states in the Title, Abstract and first paragraph of the Background section that the primary intended purpose of the device disclosed is “extending a seatbelt” (Col. 1, lines 6-8 of Gregg). Brents and Gregg, together, clearly demonstrate that the device of Gregg is an equivalent structure known in the art for the purpose of extending a seat belt, which is the primary purpose of Brents.
For at least the above reasons, the arguments are not persuasive and the rejection of claims 1 and 18 under 35 USC 103 are upheld.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614